Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-28 are pending in the application.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/667468, 15/452189, 13/932837, 12/637671, 11/761718, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
The prior filed applications do not disclose,
1. A method comprising: 
determining an association of identification information of a gateway device with a server device located external to a premises; 
sending, to the server device and based on the association, the identification information; and 
sending, to the gateway device and based on the association, an address of the server device, 
wherein the gateway device is configured to send, using the address and to the server device, premises data received from one or more of a plurality of premises devices located at the premises.

8. A system comprising: 
a first server device located external to a premises; and 
a second server device located external to the premises and configured to: 
determine an association of identification information of a gateway device with the first server device; 
send, to the first server device and based on the association, the identification information; and 
send, to the gateway device and based on the association, an address of the first server device, wherein the gateway device is configured to send, using the address and to the first server device, premises data received from one or more of a plurality of premises devices located at the premises.

15. A device comprising: 
one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the device to: 
determine an association of identification information of a gateway device with a server device located external to a premises; 
send, to the server device and based on the association, the identification information; and 
send, to the gateway device and based on the association, an address of the server device, 
wherein the gateway device is configured to send, using the address and to the server device, premises data received from one or more of a plurality of premises devices located at the premises.

	22. (New) A non-transitory computer-readable medium storing computer-executable instructions that, when executed, cause: 
determining an association of identification information of a gateway device with a server device located external to a premises; 
sending, to the server device and based on the association, the identification information; and 
sending, to the gateway device and based on the association, an address of the server device, wherein the gateway device is configured to send, using the address and to the server device, premises data received from one or more of a plurality of premises devices located at the premises.

The earliest filed application No. 11/761718, in which all the other applications claim priority to, will be used for the lack of support for the subject matter of the claims.
Application No. 11/761718 describes determining an association of a gateway device to an account, and a central repository (gateway registry) that provides an address of the gateway server to the gateway device (see at least. para. [0014],[0030],[0039]), which supports “sending, to the gateway device and based on the association, an address of the server device.”
As shown below, Application No. 11/761718 further describes operational server (OPS) that provides account identification associated with the gateway device to the gateway server, which supports, “sending, to the server device and based on the association, the identification information”.
[0017] Master database 202 can be used to communicate to the gateway server account information associated with the gateway, the gateway account number, and/or the key associated with the gateway. 

[0024] In the embodiment of Figure 3, the operational server (OPS) 304 and/or a customer service entity, upon association of a gateway device 306 to an account, populates a master database 302 with the account identification (which may be an account number) associated with the gateway device 306, the serial number of the gateway 306 associated with the account identification, and the key associated with the gateway 306. Operational server (OPS) 304 and/or a customer service entity, as shown in Figure 3, may also populate a table 312 of the gateway registry 314 using a secure coupling to Internet 310 (firewall 308 protected) with the account identification associated with the gateway device 306 and the serial number of the gateway 306 associated with the account identification.

[0025] According to some embodiments, upon association of a gateway device to an account (which is identified by the account identification, or account number), the gateway server may be populated with the account identification (or account number) associated with the gateway device and the key associated with the gateway device through use of the operational server (OPS) and/or a customer service entity. The master database of the OPS may provide the account identification associated with the gateway device, and/or the key of the gateway device to the gateway server.

However, Application No. 11/761718 does not disclose sending, to the gateway device, an address of the server device and sending, to the server device, the identification based on same determined association of identification information of a gateway device with the first server device.  As shown from the specification, the registry determines an association of the identification information of a gateway device with the gateway server and in response, provides the address of the gateway server to the gateway device.  The OPS determines an association of the identification information of the gateway device with the gateway server, and in response, provides identification information to a gateway registry and provides identification to the gateway server.  Application No. 11/761718 does not support the gateway registry sending, to the server device and based on the association, the identification information.
As per claim 8, Application No. 11/761718 does not describe the same server, i.e. second server device, send, to the first server device and based on the association, the identification information; and send, to the gateway device and based on the association, an address of the first server device.  As explained above, a gateway registry sends, to the gateway device, identification information of the gateway server, and OPS sends, to the gateway server, identification information. 
As per claim 8, Application No. 11/761718 does not describe a single device, i.e. device, send, to the server device and based on the association, the identification information; and send, to the gateway device and based on the association, an address of the server device.

Information Disclosure Statement

	The information disclosure statement (IDS) submitted on December 20, 2021, February 21, 2022, May 16, 2022, July 5, 2022, and September 12, 2022 has been considered by the examiner.  References in some of the IDS were not considered because the references were not identified by a date of publication.  See 37 CFR 1.98, which states in part,
(5) Each publication listed in an information disclosure statement must be identified by publisher, author (if any), title, relevant pages of the publication, date, and place of publication.

MPEP §609.04(a) states in part, 

(B) All content requirements of 37 CFR 1.98. See MPEP § 609.04(a) for more information. 
(1) Requirements for the IDS listing: 
(v) Non-patent literature cited by publisher, author (if any), title, relevant pages, and date and place of publication.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-5, 11-12, 14-15, 19-20, and 22 of U.S. Patent No. 11,153,266 (“Patent ‘266”) in view of Eshun et al. Us Patent Publication No. 2005/0031108 (“Eshun”).
Although the claims at issue are not identical, as shown below, they are not patentably distinct from each other because the subject matter of the claims are disclosed by Patent ‘266.
Instant Application
Patent ‘266
1. A method comprising: 
1. A method comprising: 

determining identification information of a gateway device located at a premises, wherein the identification information of the gateway device is associated with a server device located external to the premises;.
determining an association of identification information of a gateway device with a server device located external to a premises;

sending, to the server device and based on the association, the identification information; and 
determining, based on the association between the server device and the identification information of the gateway device, an address of the server device; and 
sending, to the gateway device and based on the association, an address of the server device, 
sending, to the gateway device, the address, 
wherein the gateway device is configured to send, using the address and to the server device, premises data received from one or more of a plurality of premises devices located at the premises.
wherein the gateway device is configured to send, using the address and to the server device, premises data received from one or more of a plurality of premises devices located at the premises


Patent ‘266 does not expressly teach sending, to the server device and based on the association, the identification information.  Eshun teaches determining an association of identification information of a device with a server device; and sending, to the server device and based on the association, the identification information (para. [0059] POS system 84 assigning the provisioning entity 94 to the CPE 16 and providing the provisioning entity 94 with the CPE ID number.    para. [0060] provisioning entity 94 then passes the CPE ID number 88 and a provisioning contact 72 to the pre-provisioning server 14.  stores the provisioning contact in associated with the CPE ID.  para. [0070] new record associates the CPE ID number 88 with the provisioning contact 72 as received from the provisioning entity 94.  para. [0080 receiving a CPE ID number 88… that has been assigned to the provisioning entity).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented Eshun’s disclosure of associating an identification of a device with a service device and providing identification information of a device to a service device.  One of ordinary skill in the art would have been motivated to do so for benefits of providing registration of new devices at the server device and enabling provisioning of the new devices.  
Regarding claim 2, claims of Patent ‘266 do not disclose the method of claim 1, further comprising receiving the identification information before the gateway device is located at the premises.  Eshun teaches receiving identification information before the device is located at the premises (para. [0059] POS system 84 assigning the provisioning entity 94 to the CPE 16 and providing the provisioning entity 94 with the CPE ID number.    para. [0060] provisioning entity 94 then passes the CPE ID number 88 and a provisioning contact 72 to the pre-provisioning server 14.  para. [0061] at some future time, when the CPE 16 is initially coupled to the service provider network 24…).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented Eshun’s disclosure of receiving the identification before a device is located such that the identification of the gateway device is received before the gateway device is located is located at the premises.  One of ordinary skill in the art would have been motivated to do so for benefits of providing registration of new devices at the server device and enabling provisioning of the devices when the device connects to the network.  
Regarding claim 3, claims of Patent ‘266 do not disclose the method of claim 1, wherein determining the association comprises: receiving the identification information from a third party server; and assigning, based on the identification information, the gateway device to the server device.  Eshun teaches receiving the identification information from a third party server; and assigning, based on the identification information, the device to the server device (para. [0059] POS system 84 assigning the provisioning entity 94 to the CPE 16 and providing the provisioning entity 94 with the CPE ID number.    para. [0060] provisioning entity 94 then passes the CPE ID number 88 and a provisioning contact 72 to the pre-provisioning server 14.  para. [0070] new record associates the CPE ID number 88 with the provisioning contact 72 as received from the provisioning entity 94.  para. [0080] receiving a CPE ID number 88… that has been assigned to the provisioning entity).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented Eshun’s disclosure for benefits of providing registration of new devices at the server device and enabling provisioning of the new devices.  
Claims 4-6 are unpatentable over claims 2, 4-5 of Patent ‘266.
Regarding claim 7, claims of Patent ‘266 do not disclose the method of claim 1, wherein the identification information comprises one or more of a permanent address or a media access control address.  Eshun teaches wherein the identification information comprises one or more of a permanent address or a media access control address (para. [0057] unique ID may be… MAC address).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented Eshun’s disclosure of an identification information comprising a MAC address in order to have enabled the device to be uniquely identified so that any contract or account associated with the device may be uniquely correlated to the device
Claims 8, 11-13 are unpatentable over claims 11-12, 14, and 15 of Patent ‘266.  The differences between claim 8 and claim 11 of Patent ‘266 are obvious to one of ordinary skill in the art for the reasons as explained above with respect to claim 1.  
Claims 9-10 and 14 comprise subject matter similar to claims 2-3 and 7 of the application.  Therefore, claims 9-10 and 14 are unpatentable for similar reasons as above.  
Claims 15, 18-20 are unpatentable over claims 12, 19, 20, and 22 of Patent ‘266.  The differences between claim 15 and claim 19 of Patent ‘266 are obvious to one of ordinary skill in the art for the reasons give above with respect to claim 1.
Claims 16-17 and 21 comprise subject matter similar to claims 2-3 and 7 of the application.  Therefore, claims 16-17 and 21 are unpatentable for similar reasons as above.  
Claims 22, 25-27 are unpatentable over claims 1-2, 4-5 of Patent ‘266.  Claims 22, 25-27 differ from claims 1-2, 4-5 of Patent ‘266 in that the claims are directed to a non-transitory computer-readable medium storing computer-executable instructions.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented the subject matter of claims 1-2, 4-5 of Patent ‘266 as instructions stored on a non-transitory computer-readable medium storing computer-executable instructions in order to have enabled application of the invention on a computing network.  Furthermore, the differences between claims 22 and claim 1 of Patent ‘266 are obvious to one of ordinary skill in the art for the reasons give above with respect to claim 1.
Claims 23-24 and 28 comprise subject matter similar to claims 2-3 and 7 of the application.  Therefore, claims 23-24 and 28 are unpatentable for similar reasons as above with respect.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 9, 16, 19, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the meaning of “receiving the identification information before the gateway device is located at the premises” is not clear.   Claims 1 and 2 do not comprise any step of locating the gateway device at the premises, and as such, it is not clear whether locating the gateway device at the premises is required by the claims.  It is also not clear what manner of “locating” the gateway device is being claimed, such as physically locating the gateway device, determining the location of the gateway device, etc… such that the receiving the identification information is before the gateway is located at the premises.
Regarding claim 9, the meaning of “receive the identification information before the gateway device is located at the premises” is not clear.  Claims 8 and 9 do not comprise any step of locating the gateway device at the premises.  It is not clear whether locating the gateway device at the premises is required by the claims, and it is not which claim element of the system would perform the function of locating the gateway device at the premises.  It is also not clear what manner of “locating” the gateway device is being claimed, such that the receiving the identification information is before the gateway is located at the premises.  
Claims 16 and 23 comprise a similar language and are rejected under a similar rationale as claim 9.  Regarding claim 16, it is not clear whether locating the gateway device is required and whether the device of claim 15 performs the function of locating.  Regarding claim 23, it is not clear whether locating the gateway device is required and whether the instructions of claim 22 performs the function of locating.
Regarding claim 19, the claim depends on claim 15, which is directed to a device, “A device comprising…”  but claim 19 further defines the server device, “wherein the server device is configured…”  As such, the scope of the invention is not clear because while claims 15 and 19 are directed to a device, “A device comprising” and “The device of claim 15,” the claims also attempt to claim functions of both the device and the server device.  If Applicant intends to claim functions of the server device, claim 19 should be amended to a “system” claim that comprises the device and the server device. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 19 depends on claim 15, which is directed to a device, “A device comprising…”  but claim 19 does not further define the device of claim 15.  Claim 19 further defines the server device, “wherein the server device is configured to store configuration data…” Therefore, claim 19 does not further limit subject matter of claim 15.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11, 13-18, 20-25, 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al. US Patent Publication No. 2005/0055575 (“Evans”) in view of Vasisht US Patent Publication No. 2004/0133689 (“Vasisht”), Eshun et al. Us Patent Publication No. 2005/0031108 (“Eshun”), and Hansen US Patent Publication No. 2003/0200285 (“Hansen”).

Regarding claim 1, Evan teaches a method comprising: 
determining an association of identification information of a device with a server device (para. [0132] client ID used as key into DHCP repository to identify the location of the appropriate configuration file for this client ID, configuration file is stored on a TFTP server); 
sending, to the device and based on the association, an address of the server device (para. [0132] DHCP response from the DHCP server specifies the network address of the TFTP server as well as the file or path name of the configuration file on this TFTP server.  para. [0135] apart from TFTP server, such as an HTTP server). 
Evans does not teach that the device is a gateway device and server device is located external to a premises.
Evans does not teach:
sending, to the server device and based on the association, the identification information; and 
wherein the gateway device is configured to send, using the address and to the server device, premises data received from one or more of a plurality of premises devices located at the premises.
	Vasisht discloses a server device located external to a premises and providing configuration data to configure a gateway device to manage a plurality of premises devices located at a premises (para. [0055] to connect to node devices 212, the gateway 208 requires LAN network settings for TCP/IP, and for LAN protocols.  para. [0062] configuration manager on the gateway then uses the settings to configure the gateway for operation on the WAN and LAN.  gateway receives settings from the ISP over the WAN, and sends settings to node devices.  para. [0099] gateway receives NID and/or LAN related settings over a WAN link from the ISP.  gateway once configured to connect with the ISP can be managed by the ISP to control or monitor its LAN parameters).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Evans by implementing the service device external to a premises and implementing a gateway device that receives the address of the service device, wherein the gateway device is configured to manage a plurality of premises devices located at a premises as disclosed by Vasisht.  Vasisht similarly discloses automatically configuring devices in a network.  One of ordinary skill in the art would have been motivated to do so in order to have expanded the use of Evans with different types of devices and with different communication networks that utilize gateway devices such as home networks.  
Eshun teaches determining an association of identification information of a device with a server device; and sending, to the server device and based on the association, the identification information (para. [0059] POS system 84 assigning the provisioning entity 94 to the CPE 16 and providing the provisioning entity 94 with the CPE ID number.    para. [0060] provisioning entity 94 then passes the CPE ID number 88 and a provisioning contact 72 to the pre-provisioning server 14.  stores the provisioning contact in associated with the CPE ID.  para. [0070] new record associates the CPE ID number 88 with the provisioning contact 72 as received from the provisioning entity 94.  Para. [0080 receiving a CPE ID number 88… that has been assigned to the provisioning entity).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Evans with Eshun’s disclosure of providing identification information of a device to a service device such that the server device as disclosed by Evans is provided with the identification information.  One of ordinary skill in the art would have been motivated to do so for benefits of providing registration of new devices at the server device and enabling provisioning of the new devices.  
	Hansen discloses a gateway device configured to send, using a address and to a server device, premises data received from one or more of a plurality of premises devices located at the premises
 (para. [0025] devices 14 to 17 connected to an internal network 19.  para. [0049] SNMP.  sends data identifying… devices to server 24.  para. [0050] server responds with a list of configuration files.  para. [0070] monitor specific parameters of device 14, aggregate monitored information from devices, report the aggregated data to server 24.  para. [0044],[0060] data variables to collect from its managed devices, data to log.  report such information to server 24).  Hansen is in a similar field of endeavor of configuring a device over a network by using a server.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified of Evans and Vasisht with Hansen’s disclosure by enabling the gateway device as suggested by Evans and Vasisht to use address of the service device as disclosed by Evans to send the premises data.  One of ordinary skill in the art would have been motivated to do so for benefits of remote monitoring of devices at the premises. 

Regarding claim 8, Evan teaches a system comprising: 
a first server device (fig. 10, para. [0066] external network 430. para. [0132] TFTP server.  para. [0135] some other form of server, apart from a TFTP server, such as a HTTP server); and 
a second server device external to a premises and configured to: 
determine an association of identification information of a device with the first server device (para. [0132] client ID used as key into DHCP repository to identify the location of the appropriate configuration file for this client ID, configuration file is stored on a TFTP server); 
send, to the device and based on the association, an address of the first server device (para. [0132] DHCP response from the DHCP server specifies the network address of the TFTP server as well as the file or path name of the configuration file on this TFTP server.  para. [0135] apart from TFTP server, such as an HTTP server).
Evans does not teach that the device is a gateway device and the first server device is located external a premises.
Evans does not teach:
send, to the first server device and based on the association, the identification information; and 
wherein the gateway device is configured to send, using the address and to the first server device, premises data received from one or more of a plurality of premises devices located at the premises.
Vasisht discloses a first server device located external to a premises and a second server device located external to the premises (para. [0038] DHCP server of the ISP 116.  para. [0062] gateway receives settings from the ISP over the WAN), wherein the first server device provides configuration data to configure a gateway device to manage a plurality of premises devices located at a premises (para. [0055] to connect to node devices 212, the gateway 208 requires LAN network settings for TCP/IP, and for LAN protocols.  para. [0062] gateway receives settings from the ISP over the WAN.  para. [0099] gateway receives NID and/or LAN related settings over a WAN link from the ISP.  gateway once configured to connect with the ISP can be managed by the ISP to control or monitor its LAN parameters).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Evans by implementing the service device external to a premises and implementing a gateway device that receives the address of the service device, wherein the gateway device is configured to manage a plurality of premises devices located at a premises as disclosed by Vasisht.  Vasisht similarly discloses automatically configuring devices in a network.  One of ordinary skill in the art would have been motivated to do so in order to have expanded the use of Evans with different types of devices and with different communication networks that utilize gateway devices such as home networks.  
Eshun teaches determining an association of identification information of a device with a server device; and sending, to the server device and based on the association, the identification information (para. [0059] POS system 84 assigning the provisioning entity 94 to the CPE 16 and providing the provisioning entity 94 with the CPE ID number.    para. [0060] provisioning entity 94 then passes the CPE ID number 88 and a provisioning contact 72 to the pre-provisioning server 14.  stores the provisioning contact in associated with the CPE ID.  para. [0070] new record associates the CPE ID number 88 with the provisioning contact 72 as received from the provisioning entity 94.  Para. [0080 receiving a CPE ID number 88… that has been assigned to the provisioning entity).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Evans and Vasisht with Eshun’s disclosure of providing identification information of a device to a service device such that the server device as disclosed by Evans is provided with the identification information.  One of ordinary skill in the art would have been motivated to do so for benefits of providing registration of new devices at the server device and enabling provisioning of the new devices.  
	Hansen discloses a gateway device configured to send, using an address and to a server device, premises data received from one or more of a plurality of premises devices located at the premises
 (para. [0025] devices 14 to 17 connected to an internal network 19.  para. [0049] SNMP.  sends data identifying… devices to server 24.  para. [0050] server responds with a list of configuration files.  para. [0070] monitor specific parameters of device 14, aggregate monitored information from devices, report the aggregated data to server 24.  para. [0044],[0060] data variables to collect from its managed devices, data to log.  report such information to server 24).  Hansen is in a similar field of endeavor of configuring a device over a network by using a server.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified of Evans and Vasisht with Hansen’s disclosure by enabling the gateway device as suggested by Evans and Vasisht to use address of the service device as disclosed by Evans to send the premises data to the server device.  One of ordinary skill in the art would have been motivated to do so for benefits of remote monitoring of devices at the premises. 

Regarding claim 15, Evans teaches a device comprising: 
one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the device to: 
determine an association of identification information of a device with a server device (para. [0132] client ID used as key into DHCP repository to identify the location of the appropriate configuration file for this client ID, configuration file is stored on a TFTP server); 
send, to the device and based on the association, an address of the server device (para. [0132] DHCP response from the DHCP server specifies the network address of the TFTP server as well as the file or path name of the configuration file on this TFTP server.  para. [0135] apart from TFTP server, such as an HTTP server).
Evans does not teach that the device is a gateway device and the server device located external to a premises.
Evans does not teach: 
send, to the server device and based on the association, the identification information; and 
wherein the gateway device is configured to send, using the address and to the server device, premises data received from one or more of a plurality of premises devices located at the premises.
Vasisht discloses a server device located external premises and providing configuration data to configure a gateway device to manage a plurality of premises devices located at a premises (para. [0055] to connect to node devices 212, the gateway 208 requires LAN network settings for TCP/IP, and for LAN protocols.  para. [0062] configuration manager on the gateway then uses the settings to configure the gateway for operation on the WAN and LAN.  gateway receives settings from the ISP over the WAN, and sends settings to node devices.  para. [0099] gateway receives NID and/or LAN related settings over a WAN link from the ISP.  gateway once configured to connect with the ISP can be managed by the ISP to control or monitor its LAN parameters).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Evans by implementing the service device external to a premises and implementing a gateway device that receives the address of the service device, wherein the gateway device is configured to manage a plurality of premises devices located at a premises as disclosed by Vasisht.  Vasisht similarly discloses automatically configuring devices in a network.  One of ordinary skill in the art would have been motivated to do so in order to have expanded the use of Evans with different types of devices and with different communication networks that utilize gateway devices such as home networks.  
Eshun teaches determining an association of identification information of a device with a server device; and sending, to the server device and based on the association, the identification information (para. [0059] POS system 84 assigning the provisioning entity 94 to the CPE 16 and providing the provisioning entity 94 with the CPE ID number.    para. [0060] provisioning entity 94 then passes the CPE ID number 88 and a provisioning contact 72 to the pre-provisioning server 14.  stores the provisioning contact in associated with the CPE ID.  para. [0070] new record associates the CPE ID number 88 with the provisioning contact 72 as received from the provisioning entity 94.  Para. [0080 receiving a CPE ID number 88… that has been assigned to the provisioning entity).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Evans with Eshun’s disclosure of providing identification information of a device to a service device such that the server device as disclosed by Evans is provided with the identification information.  One of ordinary skill in the art would have been motivated to do so for benefits of providing registration of new devices at the server device and enabling provisioning of the new devices.  
	Hansen discloses a gateway device configured to send, using an address and to a server device, premises data received from one or more of a plurality of premises devices located at the premises
 (para. [0025] devices 14 to 17 connected to an internal network 19.  para. [0049] SNMP.  sends data identifying… devices to server 24.  para. [0050] server responds with a list of configuration files.  para. [0070] monitor specific parameters of device 14, aggregate monitored information from devices, report the aggregated data to server 24.  para. [0044],[0060] data variables to collect from its managed devices, data to log.  report such information to server 24).  Hansen is in a similar field of endeavor of configuring a device over a network by using a server.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified of Evans and Vasisht with Hansen’s disclosure by enabling the gateway device as suggested by Evans and Vasisht to use address of the service device as disclosed by Evans to send the premises data to the server device.  One of ordinary skill in the art would have been motivated to do so for benefits of remote monitoring of devices at the premises. 

Regarding claim 22, Evans teaches a non-transitory computer-readable medium storing computer-executable instructions that, when executed, cause: 
determining an association of identification information of a device with a server device (para. [0132] client ID used as key into DHCP repository to identify the location of the appropriate configuration file for this client ID, configuration file is stored on a TFTP server); 
sending, to the device and based on the association, an address of the server device (para. [0132] DHCP response from the DHCP server specifies the network address of the TFTP server as well as the file or path name of the configuration file on this TFTP server.  para. [0135] apart from TFTP server, such as an HTTP server). 
Evans does not teach that the device is a gateway device and the server device located external to a premises.
Evans does not teach:
sending, to the server device and based on the association, the identification information; and 
wherein the gateway device is configured to send, using the address and to the server device, premises data received from one or more of a plurality of premises devices located at the premises.
Vasisht discloses a server device located external premises and providing configuration data to configure a gateway device to manage a plurality of premises devices located at a premises (para. [0055] to connect to node devices 212, the gateway 208 requires LAN network settings for TCP/IP, and for LAN protocols.  para. [0062] configuration manager on the gateway then uses the settings to configure the gateway for operation on the WAN and LAN.  gateway receives settings from the ISP over the WAN, and sends settings to node devices.  para. [0099] gateway receives NID and/or LAN related settings over a WAN link from the ISP.  gateway once configured to connect with the ISP can be managed by the ISP to control or monitor its LAN parameters).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Evans by implementing the service device external to a premises and implementing a gateway device that receives the address of the service device, wherein the gateway device is configured to manage a plurality of premises devices located at a premises as disclosed by Vasisht.  Vasisht similarly discloses automatically configuring devices in a network.  One of ordinary skill in the art would have been motivated to do so in order to have expanded the use of Evans with different types of devices and with different communication networks that utilize gateway devices such as home networks.  
Eshun teaches determining an association of identification information of a device with a server device; and sending, to the server device and based on the association, the identification information (para. [0059] POS system 84 assigning the provisioning entity 94 to the CPE 16 and providing the provisioning entity 94 with the CPE ID number.    para. [0060] provisioning entity 94 then passes the CPE ID number 88 and a provisioning contact 72 to the pre-provisioning server 14.  stores the provisioning contact in associated with the CPE ID.  para. [0070] new record associates the CPE ID number 88 with the provisioning contact 72 as received from the provisioning entity 94.  Para. [0080 receiving a CPE ID number 88… that has been assigned to the provisioning entity).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Evans with Eshun’s disclosure of providing identification information of a device to a service device such that the server device as disclosed by Evans is provided with the identification information.  One of ordinary skill in the art would have been motivated to do so for benefits of providing registration of new devices at the server device and enabling provisioning of the new devices.  
	Hansen discloses a gateway device configured to send, using an address and to a server device, premises data received from one or more of a plurality of premises devices located at the premises
 (para. [0025] devices 14 to 17 connected to an internal network 19.  para. [0049] SNMP.  sends data identifying… devices to server 24.  para. [0050] server responds with a list of configuration files.  para. [0070] monitor specific parameters of device 14, aggregate monitored information from devices, report the aggregated data to server 24.  para. [0044],[0060] data variables to collect from its managed devices, data to log.  report such information to server 24).  Hansen is in a similar field of endeavor of configuring a device over a network by using a server.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified of Evans and Vasisht with Hansen’s disclosure by enabling the gateway device as suggested by Evans and Vasisht to use address of the service device as disclosed by Evans to send the premises data to the server device.  One of ordinary skill in the art would have been motivated to do so for benefits of remote monitoring of devices at the premises. 

Regarding claim 2, Evans does not teach the method of claim 1, further comprising receiving the identification information before the gateway device is located at the premises.
Eshun teaches receiving identification information before a device is located at the premises (para. [0059] POS system 84 assigning the provisioning entity 94 to the CPE 16 and providing the provisioning entity 94 with the CPE ID number.    para. [0060] provisioning entity 94 then passes the CPE ID number 88 and a provisioning contact 72 to the pre-provisioning server 14.  para. [0061] at some future time, when the CPE 16 is initially coupled to the service provider network 24…).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Evans and Vasisht with Eshun’s disclosure of registering the device before the device is connected to the network such that the identification of the gateway device as disclosed by Vasisht is received before the gateway device is located is located at the premises.  One of ordinary skill in the art would have been motivated to do so for benefits of providing registration of new devices at the server device and enabling provisioning of the devices when the device connects to the network.  

Regarding claim 3, Evans does not teach the method of claim 1, wherein determining the association comprises: receiving the identification information from a third party server; and assigning, based on the identification information, the gateway device to the server device.
Eshun teaches receiving the identification information from a third party server; and assigning, based on the identification information, the device to the server device (para. [0059] POS system 84 assigning the provisioning entity 94 to the CPE 16 and providing the provisioning entity 94 with the CPE ID number.    para. [0060] provisioning entity 94 then passes the CPE ID number 88 and a provisioning contact 72 to the pre-provisioning server 14.  para. [0070] new record associates the CPE ID number 88 with the provisioning contact 72 as received from the provisioning entity 94.  para. [0080] receiving a CPE ID number 88… that has been assigned to the provisioning entity).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Evans and Vasisht with Eshun’s disclosure such that the gateway device is registered by receiving identification from a third party server and the gateway device is assigned to the service device.  One of ordinary skill in the art would have been motivated to do so for benefits of providing registration of new devices at the server device and enabling provisioning of the new devices.  

Regarding claim 4, Evans in view of Vasisht, Eshun, and Hansen teach the method of claim 1, wherein the address of the server device comprises a network address for communicating with the server device (Evans: para. [0132] DHCP response from the DHCP server specifies the network address of the TFTP server as well as the file or path name of the configuration file on this TFTP server).

Regarding claim 6, Evans does not teach the method of claim 1, further comprising receiving data indicative of registration of a user for a user account, wherein determining the association is based on receiving the data indicative of the registration of the user.
Eshun teaches receiving data indicative of registration of a user for a user account, wherein determining the association is based on receiving the data indicative of the registration of the user.
 (para. [0059] selecting a service contract… which will control which provisioning entity 94 from which the CPE 16 is to obtain its… provisioning. assigning the provisioning entity 94 to the CPE 16).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Evans with Eshun’s disclosure of receiving data indicative of registration of a user for a user account.  One of ordinary skill in the art would have been motivated to do so for benefits of enabling users to register new devices and provisioning of the new devices.  

Regarding claim 7, Evans in view of Vasisht, Eshun, and Hansen teach the method of claim 1, wherein the identification information comprises one or more of a permanent address or a media access control address (Eshun: para. [0057] unique ID may be… MAC address.  Vasisht: para. [0109] ID can be the serial number associated with a software or with a network device, such as the gateway's serial number or MAC address).

Regarding claim 9, Evans does not teach the system of claim 8, wherein the second server device is further configured to receive the identification information before the gateway device is located at the premises.
Eshun teaches receiving identification information before the device is located at the premises (para. [0059] POS system 84 assigning the provisioning entity 94 to the CPE 16 and providing the provisioning entity 94 with the CPE ID number.    para. [0060] provisioning entity 94 then passes the CPE ID number 88 and a provisioning contact 72 to the pre-provisioning server 14.  para. [0061] at some future time, when the CPE 16 is initially coupled to the service provider network 24…).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Evans and Vasisht with Eshun’s disclosure of registering the device before the device is connected to the network such that the identification of the gateway device as disclosed by Vasisht is received before the gateway device is located is located at the premises.  One of ordinary skill in the art would have been motivated to do so for benefits of providing registration of new devices at the server device and enabling provisioning of the devices when the device connects to the network.  

Regarding claim 10, Evans does not teach the system of claim 8, wherein the second server device is configured to determine the association by: receiving the identification information from a third party server; and assigning, based on the identification information, the gateway device to the first server device.
Eshun teaches receiving the identification information from a third party server; and assigning, based on the identification information, the device to the server device (para. [0059] POS system 84 assigning the provisioning entity 94 to the CPE 16 and providing the provisioning entity 94 with the CPE ID number.    para. [0060] provisioning entity 94 then passes the CPE ID number 88 and a provisioning contact 72 to the pre-provisioning server 14.  para. [0070] new record associates the CPE ID number 88 with the provisioning contact 72 as received from the provisioning entity 94.  para. [0080] receiving a CPE ID number 88… that has been assigned to the provisioning entity).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Evans and Vasisht with Eshun’s disclosure such that the gateway device is registered by receiving identification from a third party server and the gateway device is assigned to the service device.  One of ordinary skill in the art would have been motivated to do so for benefits of providing registration of new devices at the server device and enabling provisioning of the new devices.  

Regarding claim 11, Evans in view of Vasisht, Eshun, and Hansen teach the system of claim 8, wherein the address of the first server device comprises a network address for communicating with the first server device (Evans: para. [0132] DHCP response from the DHCP server specifies the network address of the TFTP server as well as the file or path name of the configuration file on this TFTP server).

Regarding claim 13, Evans does not teach the system of claim 8, wherein the second server device is further configured to receive data indicative of registration of a user for a user account, wherein the second server device is configured to determine the association based on receiving the data indicative of the registration of the user.
Eshun teaches receiving data indicative of registration of a user for a user account, wherein determining the association is based on receiving the data indicative of the registration of the user.
 (para. [0059] selecting a service contract… which will control which provisioning entity 94 from which the CPE 16 is to obtain its… provisioning. assigning the provisioning entity 94 to the CPE 16).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Evans with Eshun’s disclosure of receiving data indicative of registration of a user for a user account.  One of ordinary skill in the art would have been motivated to do so for benefits of enabling users to register new devices and provisioning of the new devices.  

Regarding claim 14, Evans in view of Vasisht, Eshun, and Hansen teach the system of claim 8, wherein the identification information comprises one or more of a permanent address or a media access control address (Eshun: para. [0057] unique ID may be… MAC address.  Vasisht: para. [0109] ID can be the serial number associated with a software or with a network device, such as the gateway's serial number or MAC address).

Regarding claim 16, Evans does not teach the device of claim 15, wherein the instructions, when executed by the one or more processors, further cause the device to receive the identification information before the gateway device is located at the premises.
Eshun teaches receiving identification information before the device is located at the premises (para. [0059] POS system 84 assigning the provisioning entity 94 to the CPE 16 and providing the provisioning entity 94 with the CPE ID number.    para. [0060] provisioning entity 94 then passes the CPE ID number 88 and a provisioning contact 72 to the pre-provisioning server 14.  para. [0061] at some future time, when the CPE 16 is initially coupled to the service provider network 24…).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Evans and Vasisht with Eshun’s disclosure of registering the device before the device is connected to the network such that the identification of the gateway device as disclosed by Vasisht is received before the gateway device is located is located at the premises.  One of ordinary skill in the art would have been motivated to do so for benefits of providing registration of new devices at the server device and enabling provisioning of the devices when the device connects to the network.  

Regarding claim 17, Evans does not teach the device of claim 15, wherein the instructions that, when executed by the one or more processors, cause the device to determine the association comprises instructions that, when executed by the one or more processors, cause the device to: receive the identification information from a third party server; and assign, based on the identification information, the gateway device to the server device.
Eshun teaches receiving the identification information from a third party server; and assigning, based on the identification information, the device to the server device (para. [0059] POS system 84 assigning the provisioning entity 94 to the CPE 16 and providing the provisioning entity 94 with the CPE ID number.    para. [0060] provisioning entity 94 then passes the CPE ID number 88 and a provisioning contact 72 to the pre-provisioning server 14.  para. [0070] new record associates the CPE ID number 88 with the provisioning contact 72 as received from the provisioning entity 94.  para. [0080] receiving a CPE ID number 88… that has been assigned to the provisioning entity).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Evans and Vasisht with Eshun’s disclosure such that the gateway device is registered by receiving identification from a third party server and the gateway device is assigned to the service device.  One of ordinary skill in the art would have been motivated to do so for benefits of providing registration of new devices at the server device and enabling provisioning of the new devices.  

Regarding claim 18, Evans in view of Vasisht, Eshun, and Hansen teach the device of claim 15, wherein the address of the server device comprises a network address for communicating with the server device (Evans: para. [0132] DHCP response from the DHCP server specifies the network address of the TFTP server as well as the file or path name of the configuration file on this TFTP server).

Regarding claim 20, Evans does not teach the device of claim 15, wherein the instructions, when executed by the one or more processors, further cause the device to receive data indicative of registration of a user for a user account, wherein the association is determined based on receiving the data indicative of the registration of the user.
Eshun teaches receiving data indicative of registration of a user for a user account, wherein determining the association is based on receiving the data indicative of the registration of the user.
 (para. [0059] selecting a service contract… which will control which provisioning entity 94 from which the CPE 16 is to obtain its… provisioning. assigning the provisioning entity 94 to the CPE 16).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Evans with Eshun’s disclosure of receiving data indicative of registration of a user for a user account.  One of ordinary skill in the art would have been motivated to do so for benefits of enabling users to register new devices and provisioning of the new devices.  

Regarding claim 21, Evans in view of Vasisht, Eshun, and Hansen teach the device of claim 15, wherein the identification information comprises one or more of a permanent address or a media access control address (Eshun: para. [0057] unique ID may be… MAC address.  Vasisht: para. [0109] ID can be the serial number associated with a software or with a network device, such as the gateway's serial number or MAC address).

Regarding claim 23, Evans does not teach the non-transitory computer-readable medium of claim 22, wherein the instructions, when executed, further cause receiving the identification information before the gateway device is located at the premises.
Eshun teaches receiving identification information before the device is located at the premises (para. [0059] POS system 84 assigning the provisioning entity 94 to the CPE 16 and providing the provisioning entity 94 with the CPE ID number.    para. [0060] provisioning entity 94 then passes the CPE ID number 88 and a provisioning contact 72 to the pre-provisioning server 14.  para. [0061] at some future time, when the CPE 16 is initially coupled to the service provider network 24…).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Evans and Vasisht with Eshun’s disclosure of registering the device before the device is connected to the network such that the identification of the gateway device as disclosed by Vasisht is received before the gateway device is located is located at the premises.  One of ordinary skill in the art would have been motivated to do so for benefits of providing registration of new devices at the server device and enabling provisioning of the devices when the device connects to the network.  

Regarding claim 24, Evans does not teach the non-transitory computer-readable medium of claim 22, wherein determining the association comprises: receiving the identification information from a third party server; and assigning, based on the identification information, the gateway device to the server device.
Eshun teaches receiving the identification information from a third party server; and assigning, based on the identification information, the device to the server device (para. [0059] POS system 84 assigning the provisioning entity 94 to the CPE 16 and providing the provisioning entity 94 with the CPE ID number.    para. [0060] provisioning entity 94 then passes the CPE ID number 88 and a provisioning contact 72 to the pre-provisioning server 14.  para. [0070] new record associates the CPE ID number 88 with the provisioning contact 72 as received from the provisioning entity 94.  para. [0080] receiving a CPE ID number 88… that has been assigned to the provisioning entity).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Evans and Vasisht with Eshun’s disclosure such that the gateway device is registered by receiving identification from a third party server and the gateway device is assigned to the service device.  One of ordinary skill in the art would have been motivated to do so for benefits of providing registration of new devices at the server device and enabling provisioning of the new devices.  

Regarding claim 25, Evans in view of Vasisht, Eshun, and Hansen teach the non-transitory computer-readable medium of claim 22, wherein the address of the server device comprises a network address for communicating with the server device (Evans: para. [0132] DHCP response from the DHCP server specifies the network address of the TFTP server as well as the file or path name of the configuration file on this TFTP server).

Regarding claim 27, Evans does not teach the non-transitory computer-readable medium of claim 22, wherein the instructions, when executed, further cause receiving data indicative of registration of a user for a user account, wherein determining the association is based on receiving the data indicative of the registration of the user.
Eshun teaches receiving data indicative of registration of a user for a user account, wherein determining the association is based on receiving the data indicative of the registration of the user.
 (para. [0059] selecting a service contract… which will control which provisioning entity 94 from which the CPE 16 is to obtain its… provisioning. assigning the provisioning entity 94 to the CPE 16).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Evans with Eshun’s disclosure of receiving data indicative of registration of a user for a user account.  One of ordinary skill in the art would have been motivated to do so for benefits of enabling users to register new devices and provisioning of the new devices.  

Regarding claim 28, Evans in view of Vasisht, Eshun, and Hansen teach the non-transitory computer-readable medium of claim 22, wherein the identification information comprises one or more of a permanent address or a media access control address (Eshun: para. [0057] unique ID may be… MAC address.  Vasisht: para. [0109] ID can be the serial number associated with a software or with a network device, such as the gateway's serial number or MAC address).

Claims 5, 12, 19, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Evans in view of Vasisht, Eshun, Hansen, and Lynch et al. US Patent No. 6,963,908 (“Lynch”).

Regarding claim 5, Evans does not teach the method of claim 1, wherein the server device is configured to store configuration data to configure the gateway device to manage the plurality of premises devices, and wherein the configuration data is received by the server device from a user device.
	Hansen discloses a server device configured to store configuration data to configure the gateway device to manage the plurality of premises devices (para. [0068] gateway 20… obtain the configuration information.  remote source, such as server 24. para. [0069] gateway 20 configures (72) itself using the configuration information).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified of Evans and Vasisht with Hansen’s disclosure of configuring a service device to store configuration data to configure the gateway device.  One of ordinary skill in the art would have been motivated to do so for benefits of remote and automatic configuration of the gateway device. 
Lynch teaches receiving configuration data by a server device from a user device (col. 8, lines 30-39.  user sets up a personal account to be maintained by the server system, upload all of desired files, settings and other data from the first computer-based device).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented Lynch’s disclosure of receiving of configuration data by a remote server from a user device.  One of ordinary skill in the art would have been motivated to do so in order to have provided means for making the files available on the remote server and similarly enabled quick and easy transfer of files between computing devices.

Regarding 12, Evans does not teach the system of claim 8, wherein the first server device is configured to store configuration data to configure the gateway device to manage the plurality of premises devices, and wherein the configuration data is received by the first server device from a user device.
	Hansen discloses a first server device configured to store configuration data to configure the gateway device to manage the plurality of premises devices (para. [0068] gateway 20… obtain the configuration information.  remote source, such as server 24. para. [0069] gateway 20 configures (72) itself using the configuration information).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified of Evans and Vasisht with Hansen’s disclosure of configuring a service device to store configuration data to configure the gateway device.  One of ordinary skill in the art would have been motivated to do so for benefits of remote and automatic configuration of the gateway device. 
Lynch teaches receiving configuration data by a first server device from a user device (col. 8, lines 30-39.  user sets up a personal account to be maintained by the server system, upload all of desired files, settings and other data from the first computer-based device).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented Lynch’s disclosure of receiving of configuration data by a remote server from a user device.  One of ordinary skill in the art would have been motivated to do so in order to have provided means for making the files available on the remote server and similarly enabled quick and easy transfer of files between computing devices.

Regarding claim 19, the claim is a device claim corresponding to system claim 12 and comprising similar subject matter.  Therefore, claim 19 is rejected under a similar rationale as claim 12.

Regarding claim 26, the claim is a medium claim corresponding to system claim 12 and comprising similar subject matter.  Therefore, claim 26 is rejected under a similar rationale as claim 12.

Examiner’s Note

The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Ma et al. US Patent Publication No. 2003/0069948 (para. [0027] provisioning system DHCP server creates a default configuration file for the access device and stores it (308) in mass storage, locally or on another external HD. The access device is assigned an IP address (310). The access device then sends a TFTP.  para. [0025] directory server 214 storing configuration information for access devices.  para. [0035] the mediation server sends an LDAP request to the directory server (512) to create a new access device configuration profile for the particular ISP and service level chosen by the user.  para. [0038] configuration file is retrieved from the PS hard drive or other mass storage, and the profile is sent via TFTP.  sends a TFTP profile request (612) for a final new configuration profile to a TFTP server).

Donahue US Patent Publication No. 2003/0101243 teaches receiving data indicative of registration of a user for a user account (para. [0051] once request is identified as coming from a particular user, user’s specific configuration settings are transmitted to the user’s DSL gateway.  para. [0064] configuration table listing gateway serial numbers and their associated users.  DHCP server 144, which receives and stores 412 the configuration table 322 in its memory.  para. [0070] DHCP server identifies the individual user, the configuration details or settings for that particular user).  

Conclusion
   A shortened statutory period for reply to this Office action is set to expire THREE MONTHS from the mailing date of this action.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua Joo whose telephone number is 571 272-3966.  The examiner can normally be reached on Monday-Friday 7am-3pm EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOSHUA JOO/Primary Examiner, Art Unit 2445